UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4501


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LINWOOD CLIFTON WOOD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  James C. Dever III,
Chief District Judge. (2:11-cr-00036-D-1)


Submitted:   January 29, 2013             Decided:   February 15, 2013


Before DAVIS and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sue Genrich Berry, BOWEN AND BERRY, PLLC, Wilmington, North
Carolina, for Appellant.     Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Linwood    Clifton      Wood       appeals     his     convictions        after

pleading guilty to conspiracy to distribute and possess with

intent       to    distribute       cocaine      and    cocaine        base    (“crack”),     in

violation of 21 U.S.C. § 846 (2006), and possession of a firearm

as    a    convicted       felon,    in   violation         of    18    U.S.C.    § 922(g)(1)

(2006), and his sentence of 228 months’ imprisonment.                                    Wood’s

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), asserting that there are no meritorious issues

for        appeal     but      questioning           whether        trial       counsel      was

ineffective.          We affirm.

                  Although    Anders      counsel       suggests        that    Wood’s      trial

counsel       was    ineffective       for    failing        to     correct      the   court’s

misstatement          at     sentencing      referring         to      the    length   of    the

narcotics          conspiracy,       claims       of    ineffective            assistance     of

counsel are generally not cognizable on direct appeal unless the

record clearly demonstrates ineffectiveness.                                 We conclude that

the       record    does     not   establish         such   here.        United    States     v.

Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006); see also United

States v. King, 119 F.3d 290, 295 (4th Cir. 1997) (“[I]t is well

settled that a claim of ineffective assistance should be raised

in a 28 U.S.C.[A.] [(West Supp. 2012)] § 2255 motion in the

district court rather than on direct appeal, unless the record



                                                 2
conclusively shows ineffective assistance.”) (internal quotation

marks omitted).          We therefore decline to review this claim.

             Although          Wood     did       not      file     a      timely          pro   se

supplemental brief after being advised of his right to do so, he

filed    a   motion      to    include        a       supplemental       claim      on     appeal.

Although we grant Wood’s motion, we conclude that his argument

is   without     merit.             Wood   asserts         that     he     was      erroneously

classified      as   a    career       offender.          Our     review      of     the    record

proves otherwise.

             In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal.                                   Accordingly,

we affirm the district court’s judgment.                            This court requires

that counsel inform Wood, in writing, of the right to petition

the Supreme Court of the United States for further review.                                       If

Wood requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court       for    leave      to         withdraw    from        representation.

Counsel’s motion must state that a copy thereof was served on

Wood.

             We dispense with oral argument because the facts and

legal    contentions          are    adequately          presented       in    the    materials

before   this    court        and     argument        would   not    aid      the    decisional

process.

                                                                                         AFFIRMED

                                                  3